Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Matthew Roy Reg. No. 48,074 on 8/3/2022.

Specifications Background has been amended as:
[0002] Interactive computer simulation systems are used to train personnel on complex and/or risky tasks. The interactive computer simulation allows a user to [[in]]interact with a computer generated environment by controlling a simulated element (e.g., an aircraft, a ground vehicle, a space station, etc.). Simulated elements comprise various dynamic sub-systems that act, e.g., in relation to the actions of the user in the interactive computer simulation. It is currently difficult to appreciate the effect of the user actions on specific dynamic sub-systems and equally difficult to appreciate the reaction of a user considering fluctuations in dynamic sub-systems.

The following claim has been amended as:
25. (Currently Amended) A non-transitory memory having computer-readable instructions stored thereon which, when executed by a processing unit of an interactive computer simulation system, configure the processing unit to perform the steps of: 

providing for display a graphical user interface comprising an interactive display portion depicting a rendered view of at least one virtual simulated element in the interactive computer simulation system, wherein the virtual simulated element is a simulated aircraft system, the at least one virtual simulated element controlled by one or more tangible instruments; 

logging in real-time dynamic data in relation to dynamic virtual sub-systems of the at least one virtual simulated element in a storage system of the interactive computer simulation system in response to the user using at least one of the one or more tangible instruments while an interactive computer simulation of the virtual simulated element is performed in the interactive computer simulation system, the dynamic data defining an operational state of the dynamic virtual sub-systems; 

selecting for display a

loading a subset of dynamic data related to the selected virtual sub-system from the storage system; and 

providing for display the selected virtual sub-system together with the related dynamic data on the graphical user interface.

The following is an Examiner’s statement of reasons for allowance:
In addition to applicant’s remarks filed 4/27/2021, prior arts of record and newly cited art when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 16 and 25 when taken in the context of the claims as a whole.
At best prior arts of record and newly cited art found, specifically, newly cited Hurst (US 2020/0189635 A1) discloses [0029] FIGS. 1A and 1B illustrate a vehicle control signal generator and computer-implemented method. The generator and method may be implemented with respect to vehicle subsystems in a laboratory environment…One or more embodiments may be used with other types of vehicles, such as automobiles, mining vehicles, aircraft, marine vessels, agricultural vehicles, or the like, [0035] FIG. 2 is a schematic drawing showing details of the PLC layer 104 of the LCSG 100. A personal computer (PC) 1 can store and execute software for controlling the HMI 102 and emulating vehicle control circuits, and includes an express PC Host board that communicates with a PLC card cage chassis including a plurality of programmable logic controllers (PLCs). For example, the PC 1 and the PLCs can provide emulation circuitry programmed or configured to emulate vehicle control circuits. The PC 1 can execute the software based on vehicle logic to emulate the vehicle control circuits based on user input received from the HMI 102 and output signals received from the onboard vehicle hardware and subsystems, and control the PLCs to generate control signals to drive the onboard vehicle hardware and subsystems, [0036] FIG. 3 illustrates various example vehicle controls provided by a physical switches or levers and other controls provided via a graphical user interface GUI on a display, [0037] The HMI 102 can enable the user to interface with a simulated vehicle control stand via the PC1 in a manner consistent with that of a vehicle operator interfacing with an actual vehicle operating in revenue service, [0038] at least a portion of the HMI 102 is provided as a user interface via a display…The display can include any vehicle control…For example, the HMI 102 is programmed or configured to resemble a typical vehicle control stand, such as embodiment shown in FIG. 3, [0040] The HMI 102 can command system output and deliver vehicle operational information to the user, such as indicator lights, meter readings, and audible warnings. In an example, the output of vehicle operational information provided to the user via the HMI 102, which is determined by the emulation circuitry of the PLC layer 104 based on the user input, the control signals sent to the onboard vehicle hardware and subsystems, and the output signals received from the onboard vehicle hardware and subsystems, can include at least one of the following: at least one emulated air brake gauge indicating at least one of a main reservoir pressure, a brake pipe pressure, an equalizing reservoir pressure, and a brake cylinder pressure, an emulated load meter, an emulated 4-aspect cab signal display, an emulated head of vehicle system device with read out, an emulated speedometer, an emulated wheel slip indicator, and/or an emulated process control system (PCS) open indicator. For example, the output of vehicle operational information determined by the emulation circuitry and provided to the user via the HMI 102 can correspond to a response to the user input, the control signals, and the output signals that would be provided by an actual vehicle in revenue service, [0041] In one example, the PLC layer 104 can output control signals based on input provided by the user. These control signals can be used to control operation of one or more controlled components, such as the braking system 16, one or more traction motors, or the like. Because the system is emulating control of the vehicle system, the PLC layer 104 can output the control signals without the control signals actually engaging the braking system 16, without activating or changing speed or torque of a traction motor, or the like. But, the control signals can be output to one or more monitoring components of the vehicle system so that these components can monitor emulated operation of the vehicle system. The monitoring components can represent computerized systems that monitor operation of the vehicle system and limit or restrict operation of the vehicle system based on one or more monitored characteristics of operation of the vehicle system. These monitoring components also can receive the control signals output by the PLC layer 104 to determine how the vehicle system is being controlled to operate (in the emulated environment), [0043] As one example, the PTC system can determine the emulated location of the vehicle system and determine whether the vehicle system can enter into an upcoming segment of a route that the emulated movement of the vehicle system has the vehicle system moving toward. The PTC system may determine that the vehicle system cannot enter into the route segment (e.g., due to another emulated or actual vehicle system being located on the route segment). Based on the directed control of the braking system and/or traction motors from the control signals that are output by the PLC layer 104, however, the PTC system may determine that the operator is attempting to release the braking system and/or control the propulsion system to move the vehicle system into the route segment. The PTC system may then communicate an output signal to the HMI to notify the operator that the control of the vehicle system by the operator is not permitted; this suggests while a user controls braking systems using the simulated vehicle control stand as the system is emulating control of the vehicle system wherein user utilizes the physical switches or levers and other controls provided via the graphical GUI on a display to control the braking system while the system controls the vehicle system; Schechter (US 2016/0357892 A1) discloses [0086] In block 1030, the reports and/or the computed simulated condition may be transmitted to the server, as discussed herein. The process 1000 then may end with respect to the report being processed. The process 1000 may be repeated for other reports as they are received. Moreover, though not shown in FIG. 1F, other processing may be performed based on the received reports. The reports, or simulated conditions computed based on the reports, may be stored for logging, trend analysis, or other purposes, [0088] The environmental monitoring system 200 includes an environmental sensor network 202 that may be disposed in an environment to monitor conditions in an environment and one or more servers 210 that are associated with a data store 210A. The environmental sensor network 202 may provide to the server(s) 210 and the data store 210A information that is communicated between sensor units and base stations, including information regarding conditions in the environment in which the network 202 is disposed; newly cited Shelton (US 2015/0227647 A1) discloses [0033] In this illustrative example, aircraft network simulation system 104 includes virtual component generator 108. Virtual component generator 108 generates components 110 for use in simulation 112, [0034] Components 110 may be virtual implementations for components 116 stored in component database 124. Components 116 are actual components used in physical aircraft, [0096] In the illustrated example, selected component 716, state change 718, and threat status 720 are examples of information displayed in real time views 174 to show a previous performing of simulation 112 in FIG. 1. For example, selected component 716 may be an example of component 200 in FIG. 2. In this example, state change 718 and threat status 720 are examples of state 212 for logical characteristics in characteristics 202 in FIG. 2.  In addition, references uncovered have not provided a basis of evidence for asserting a motivation for one of ordinary skill in the art before the effective filing date of the invention, knowing the teachings of the prior art of record, would have combined them to arrive at the present invention as recited in the context of independent claims 1, 16 and 25 as a whole.
Thus, claims 1, 16 and 25 are allowed over the prior arts of record.  Dependent claims 2-10, 12, 14-15, 17-20 and 22-24 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks filed 4/27/2021.
      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KC/Examiner, Art Unit 2143                                                                                                                                                                                                                                  

/BEAU D SPRATT/Primary Examiner, Art Unit 2143